DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 22 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 11-21 are directed to a target device.  Claim 22 is directed to the process using a tennis ball target device.  The product as claimed in claims 11-21 can be used in a materially different process of using that product than that claimed in process claim 22 such as in a firing range.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 22 has been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 11, lines 11-12, “the solid geometrically-shaped center” lacks a proper antecedent basis; --member-- should be added after “center”.
	Claims 12-20 are rejected because they depend from a rejected claim 11.
	With further regard to claim 20, line 2, “center member center member” should be corrected.
	Regarding claim 21, lines 14 and 16, “the solid geometrically-shaped center” lacks a proper antecedent basis; --member-- should be added after “center”.
Claim Rejections - 35 USC § 103
Claims 11-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,679,795 (Ouimette et al., hereinafter Ouimette) in view of Johnston (USPN 3,035,838).
Regarding claims 11, 12 and 21, Figure 1 of Ouimette shows a target 10.  Uprights 14 correspond to the recited solid rectangular center member.  Uprights 14 are considered to indicated accuracy of a human propelled object with the uprights by pivoting down when impacted by an object.  Further, uprights 14 direct where the object goes after impact as a natural consequence of a rebounding effect after impact.  Figure 2 of Ouimette shows the recited hinge 16 but in the form of a hinge pin.  However, Ouimette discloses that other pivotal connections can be used.  See Ouimette, column 2, lines 52-57.  Figure 2 of Johnston discloses that hinges used in target elements can have first and second sides 20,16 that are rotatably coupled to each other via rod 22.  See Johnston, Figures 2 and 5.  The substitution of one known hinge element as shown in Johnston for another hinge element as shows in Ouimette would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the hinged shown in Johnston would have yielded predictable results, namely the ability of the uprights to be pivotally movable after impact.  Base 12 of Ouimette is considered to correspond to the weighted base member
Regarding claim 13, base 12 includes rectangular weighted member 20.
Regarding claim 14, the totality of uprights 14 are considered to larger than base member 20.
Regarding claim 15, although Ouimette does not explicitly discloses the weight of the base member, the problem of target stability is generally well-known in the gaming art and particularly in the aerial target art.  It was commonly known to those skilled in the art that providing sufficient weight to a target base for the broad purpose of keeping the target from moving due to the force of an anticipated impact from a propelled object is desired.   It would have been obvious at the time the invention was made for a person having ordinary skill in the art to add enough weight to the Ouimette base for the purpose recognized the target art as discussed above.
Regarding claims 17 and 18, it would have been an obvious matter of design choice to make the Ouimette uprights square, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  See In re Dailey, 149 USPQ 47.
Regarding claim 19, the Ouimette target is considered to be inherently capable of being removably connectable to any physical object, including the upper portion of a tennis ball basket.
Regarding claim 20, each upright 14 is considered to be one-piece.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raleigh Chiu whose telephone number is (571) 272-4408.  The examiner can normally be reached on Monday-Tuesday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached on (571) 272-4463.
The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
	It is noted that all practice before the Office is in writing (see 37 C.F.R. § 1.2) and the proper authority for action on any matter in this regard are the statutes (35 U.S.C.), regulations (37 C.F.R.) and the commentary on policy (MPEP).  Therefore, no telephone discussion may be controlling or considered authority of Petitioner’s/Caller’s action(s).
	


               /RALEIGH W CHIU/               Primary Examiner, Art Unit 3711